Citation Nr: 1230170	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic allergic rhinitis with residuals of a deviated septum.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.
This matter initially came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for residuals of a nasal injury.

In January 2011, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2011, the Board remanded this matter for further development.

In March 2012, the Appeals Management Center (AMC) granted service connection for and recharacterized the service-connected residuals of a nasal injury as chronic allergic rhinitis with residuals of a deviated septum.  The rating for the disability remained at 10 percent, effective November 16, 1999. 

In statements dated in May 2011 and April 2012, the Veteran raised the issue of entitlement to service connection for a bilateral ear disability, to include as secondary to service-connected chronic allergic rhinitis with residuals of a deviated septum.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 statement (VA Form 21-4138), the Veteran requested "oral arguments" to discuss his appeal.  In letters dated in June and August 2012, the Board asked the Veteran to clarify whether he wanted to attend a hearing.  The Veteran responded that he wanted a Board hearing before a Veterans Law Judge at the RO.  A remand is therefore necessary to schedule the requested hearing.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


